

117 HR 3033 IH: Resilient Ports Act
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3033IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. DeFazio (for himself, Mr. Graves of Missouri, and Mr. Carbajal) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 46, United States Code, with respect to the projects eligible for certain port and intermodal improvement grants, and for other purposes.1.Short titleThis Act may be cited as the Resilient Ports Act.2.Port developmentSection 50302 of title 46, United States Code, is amended—(1)in subsection (c)—(A)in paragraph (3)(A)(ii)—(i)in subclause (II) by striking ; or and inserting a semicolon; and(ii)by adding at the end the following: (IV)emissions mitigation measures directly related to reducing the overall carbon footprint from port operations; or; (B)in paragraph (6)(B)—(i)in clause (i) by striking ; and and inserting a semicolon;(ii)in clause (ii) by striking the period and inserting ; and; and(iii)by adding at the end the following: (iii)projects that increase the port’s resilience to sea-level rise, flooding, and extreme weather events, including such events related to climate change.; (C)in paragraph (7)(B) by striking 18 percent and inserting 25 percent; and (D)in paragraph (12) by adding at the end the following:(D)ResilienceThe term resilience means the ability to anticipate, prepare for, adapt to, withstand, respond to, and recover from operational disruptions and sustain critical operations at ports, including disruptions caused by natural or manmade hazards.(E)Carbon FootprintThe term carbon footprint means the total carbon-based pollutants, products, and any greenhouse gases that are emitted into the atmosphere resulting from the consumption of fossil fuels.(F)Climate changeThe term climate change means detectable changes in 1 or more climate system components over multiple decades, including—(i)changes in the average temperature of the atmosphere or ocean;(ii)changes in regional precipitation, winds, and cloudiness; and (iii)changes in the severity or duration of extreme weather, including droughts, floods, and storms.; and(2)in the heading for subsection (d) by striking Inland and inserting Inland River. 